SUPERIOR COURT
OF THE

STATE OF DELAWARE

CRAIG A. KARSNITZ, SUSSEX COUNTY COURTHOUSE
JUDGE 1 THE CIRCLE, SUITE 2

GEORGETOWN, DE 19947

TELEPHONE (302) 856-5263

March 4, 2020

David Foreman

SBI# 00401151

James T. Vaughn Correctional Center
1181 Paddock Road

Smyrna, DE 19977

Re: State of Delaware v. David Foreman, Cr. No. 1007011701 (R-4)

Dear Mr. Foreman:

On February 6, 2020, you filed your fourth motion for postconviction relief
under Superior Court Rule Criminal Rule 61 with respect to the above-referenced
matter.

Superior Court Criminal Rule 61(d)(2) provides:

“A second or subsequent motion under this rule shall be summarily dismissed,
unless the movant was convicted after a trial and the motion either: (i) pleads
with particularity that new evidence exists that creates a strong inference that
the movant is actually innocent in fact of the acts underlying the charges of
which he was convicted; or (ii) pleads with particularity a claim that a new
rule of constitutional law, made retroactive to cases on collateral review by
the United States Supreme Court or the Delaware Supreme Court, applies to
the movant’s case and renders the conviction or death sentence invalid.”
You have failed to meet these Rule 61 standards. Your motion for
postconviction relief is procedurally barred. Therefore, your Rule 61 Motion must
be DENIED as procedurally barred.

IT IS SO ORDERED.

Very truly yours,
Craig A. Karsnitz

cc: Prothonotary’s Office
Department of Justice

[2 OV 4 YyH 0202
ALES XASSNS
AUVIGNOHIOUd 314